 Case 8:19-cv-01413-JVS-DFM Document 107 Filed 06/05/20 Page 1 of 1 Page ID #:2877



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                            )
11   Hyundai Motor America, Inc, et al,     )         SACV 19-01413JVS(DFMx)
                                            )
12                                          )         ORDER OF DISMISSAL UPON
                                            )
13                Plaintiff,                )         SETTLEMENT OF CASE
                                            )
14         v.                               )
                                            )
15   Yahala Trading Company, et al,         )
                                            )
16             Defendant(s).                )
     ____________________________
17
18         The Court having been advised by the counsel for the parties that the above-
19   entitled action has been settled,
20         IT IS ORDERED that this action be and is hereby dismissed in its entirety
21   without prejudice to the right, upon good cause being shown within 60 days, to reopen
22   the action if settlement is not consummated.
23
24   DATED: 6/5/20
25                                                  ___________________________
26                                                     James V. Selna
                                                    United States District Judge
27
28
